DETAILED ACTION

This non-final office action is in response to claims 1-20 filed October 06, 2021 for examination. Claims 1-20 are being examined and are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

Preliminary amendment to the claims, filed 10/06/2021 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 09/02/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 05/22/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-19 of US Patent 10,666,615 B2 (S/N # 15/746,079). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patent  and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner shows independent claim 1 of instant application and claim 1 of some co-pending patent applications and US Patents as example):
Instant Application
(# 16/881,147)
US Patent 10,666,615 B2
1. A protection system for a vehicle comprising at least one vehicle bus in electronic communication with a critical electronic control unit and a non-critical electronic control unit, the protection system comprising: 



(b) a memory in communication with the firewall, the memory storing a set of filtering rules, wherein the firewall is configured to: 
(i) periodically send vehicle bus messages to the critical and non-critical electronic control units to determine a state of the vehicle; 
(ii) receive response messages from the critical and non-critical electronic control units in response to the vehicle bus messages; (iii) monitor the received response messages to determine the state of the vehicle; and 

(iv) receive and filter data packets sent by the critical and non-critical electronic control units using the set of filtering rules and the state of the vehicle.


(e) a set of filtering rules stored in a memory on the firewall, wherein, (i) the at least one vehicle bus is configured to: 
(a) receive and process data packets from the critical and non-critical electronic control units and 
(b) send messages to the critical and non-critical electronic control units; (ii) the firewall is configured to: (a) periodically send vehicle bus messages to the critical and non-critical electronic control units to determine a state of the vehicle and 
(b) filter data packets sent by the critical and non-critical electronic control units using the set of filtering rules and the state of the vehicle; and (iii) the critical and non-critical electronic control units are configured to: (a) send data packets through the firewall and (b) send response 


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art US 2015/0020152 A1 (Litichever et al.) taught “Security system for protecting a vehicle electronic system by selectively intervening in the communications path in order to prevent the arrival of malicious messages at ECUs, in particular at the safety critical ECUs. The security system includes a filter which prevents illegal messages sent by any system or device communicating over a vehicle communications bus from reaching their destination. The filter may, at its discretion according to preconfigured rules, send messages as is, block messages, change the content of the messages, request authentication or limit the rate such messages can be delivered, by buffering the messages and sending them only in preconfigured intervals.” Abstract.
Prior art US 2015/0113638 A1 (Valasek et al.) taught “a method for detecting threats or attacks on an automobile network, the automobile network connected to a plurality of electronic components and an attack monitoring unit including a processor, the method including: monitoring, by the processor of the attack monitoring unit, data messages transmitted on the automobile network; determining, by the processor of the attack monitoring unit, whether at least one data message among the data messages transmitted on the automobile network is a threat to one or more of the plurality of electronic components on the automobile network; and when it is 
Prior art US 2011/0130906A1 (Mayer et al.) taught “A data logging unit configured for installation in a hybrid vehicle communicates with a user device configured to receive data from the data logging unit and to display selected portions of the data to a user for identification of potential vehicle faults associated with vehicle events reported by the vehicle's driver. The data logging unit has a data logger which communicates with hybrid drive system and other vehicle components to receive hybrid drive system data, and with a vehicle position sensor which detects location to receive vehicle location data. A data log processing module correlates location data with the corresponding vehicle data, and creates a correlated log of drive system data and associated vehicle location information, to allow identification of vehicle data within an event window based on vehicle location at the time of a reported event. Accordingly, a user may make a geographical request and the system will report vehicle data corresponding to the geographical request.”
For Independent claim 1,
Since, no prior art was found to teach: “a firewall configured to communicate with the critical electronic control unit, the non-critical electronic control unit, and the at least one vehicle bus… wherein the firewall is configured to: (i) periodically send vehicle bus messages to the critical and non-critical electronic control units to determine a state of the vehicle... receive and filter data packets sent by the critical and non-critical electronic control units using the set of filtering rules and the state of the vehicle.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective 
For Independent claim 8,
Since, no prior art was found to teach: “(1) the firewall is configured to send messages to the at least one electronic control unit to determine a state of the vehicle, (2) the vehicle bus bridge is configured to perform bi-directional filtering based upon the first and second set of filtering rules and the state of the vehicle, and (3) the first set of filtering rules is used for vehicle bus messages being sent from a critical vehicle bus to a non-critical vehicle bus and the second set of filtering rules is used for vehicle bus messages being sent from a non-critical vehicle bus to a critical vehicle bus.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 20,
Since, no prior art was found to teach: “filtering messages on the first firewall using at least a first set of filtering rules, a second set of filtering rules, and the vehicle state information where the first set of filtering rules is used for vehicle bus messages being sent from a critical vehicle bus to a non-critical vehicle bus and the second set of filtering rules is used for vehicle bus messages being sent from a non-critical vehicle bus to a critical vehicle bus; and sending approved vehicle bus response messages to a vehicle bus.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 2019/0332823 A1 (Kwon et al.): [0005] Generally, a vehicle firewall employs a scheme for controlling access to an in-vehicle network based on rules or whitelists either at the point of entry into the in-vehicle network or in the in-vehicle network. At this time, entry into the in-vehicle network is enabled through a head unit or an On-Board Diagnostic (OBD) port, and access control may be realized in the in-vehicle network based on a gateway or an exclusive detection Electronic Control Unit (ECU). Further, the vehicle firewall may allow or block packet injection into the in-vehicle network by aggregating the diagnostic status or driving status of a vehicle, a Controller Area Network (CAN) identifier (ID), payload check (Deep Packet Injection: DPI) of a CAN packet, information about allowed or blocked applications, etc.
	Idrees, Muhammad Sabir, and Yves Roudier. "Effective and efficient security policy engines for automotive on-board networks." International Workshop on Communication Technologies for Vehicles. Springer, Berlin, Heidelberg, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawnchoy Rahman/Primary Examiner, Art Unit 2438